DISSENTING OPINION
Mollison, Judge:
I find myself unable to agree with the conclusion of the majority that plaintiff—
* * * is not an American manufacturer, producer, or wholesaler of the same class or kind of merchandise as that imported, [italics mine]
and, consequently, is not entitled to invoke the provisions of section 516 (b) of the Tariff Act of 1930, with respect to the merchandise *180involved. Aside from other considerations, which will be developed later, the word “same” does not appear in section 516 (b), and it seems to me that its inclusion suggests an unwarranted restriction of the type of merchandise, the importation and classification of which may give rise to litigative rights of American manufacturers, producers, or wholesalers.
The majority reaches that conclusion upon a finding that tuna fish, packed in oil, which is one of the products produced by the plaintiff herein, “is not of the same class or kind of merchandise as tuna fish * * * packed in brine” [italics again mine], for the reason that each of those two types of canned tuna fish is classifiable under a different tariff enumeration from the other.
In other words, the majority finds that the language of section 516 (b) in reference to—
* * * imported merchandise of a class or kind manufactured, produced, or sold at wholesale fey [an American manufacturer, producer, or wholesaler] * * *
refers to the specific tariff enumerations or classifications set forth in the tariff act and that, in order to invoke the provisions of that section, the merchandise manufactured, produced, or sold by an American manufacturer, producer, or wholesaler must be such that it would be classifiable under the same tariff enumeration as that imported.
If the basis upon which the majority determines eligibility to litigate under section 516 (b) were upheld, some very anomalous results would ensue.
Tariff enumerations or classifications are of many types, some relatively narrow in scope and some extremely broad. Eo nomine designations are, generally speaking, an illustration of the former, while designations by composition (which form a large category of tariff enumerations or classifications) are an illustration of the latter. If tariff enumerations or classifications were the test, it would seem that any American manufacturer of anything classifiable under a designation by composition would have litigative rights against the classification or rate of duty imposed by the collector upon any imported merchandise classified under that tariff designation, regardless of whether the domestic merchandise was of the class or kind of that imported in any respect save in composition. The test would result in great restriction in the case of eo nomine designations, but in almost unlimited extension in the case of designations by composition. Similar results would follow in the case of many descriptive designations.
Furthermore, the very point at issue in many American manufacturer protests is the classification of the imported merchandise. Under the majority view, which would control the rights of an Ameri*181can manufacturer — the classification adopted by the collector, or the classification claimed by the American manufacturer?
Again, if the plaintiff had been an American producer of canned fish, other than tuna, but packed in brine, and classifiable under paragraph 718 (b), would it then be eligible to maintain this suit? Seemingly, under the majority view, it would, and yet the majority would deny this right to an American producer of tuna whose interest in the matter would appear to be more legitimate and real than a producer of fish other than tuna.
The foregoing, it seems to me, illustrate some of the anomalies which must flow from the application of the rule laid down by the majority to the tariff act in general. It must be remembered that the rule, if valid, must be applicable and workable in connection with the entire act and not merely in the case of the prepared and preserved fish provisions of the act.
In many parts of the tariff act Congress has wished to express the idea of sameness or similarity, and it has used words of the nature of “such,” “similar,” and “like” to express that idea in greater or lesser degree. It has also used words, such as “similar competitive article” to denote a stressed facet of similarity and words such as “merchandise of the same general character” to indicate great breadth of scope intended for the term.
Against this background of the careful choice of words to convey its exact intendment in situations involving comparisons of articles and things, coupled with the fact that Congress did not use more exact and narrow terms such as “such,” “similar,” or “like” in section 516 (b), it seems to me that the words “class or kind” in that section must be considered to be broader in scope than those words and to have application in generality rather than in narrow particularity.
The majority has cited and quoted certain opinions of this and our appellate court involving the fish provisions of the tariff act, wherein distinctions for classification purposes made by Congress between fish imported in various conditions have been pointed out and wherein the courts have used the terms “class” or “kind” in referring to those distinctions. ■ The majority has held that the distinctions and characterizations so made have application to the situation existing under section 516 (b). None of those cases involved American manufacturer protests, nor was the issue in any of those cases related to the scope of the terms “class or kind,” as used in section 516 (b). I, therefore, do not believe that they in any way control or indicate the proper determination of the present issue.
Nor do I find that the decisions of the courts in the E. C. Miller Cedar Lumber Co. case have any application to the matter at hand. The main point determined in that case was that American manufacturer protests were limited by Congress to those raising the issue of *182the classification or rate of duty imposed by the collector and that issues such as the amount of duty or method of determining that amount. where such issues do not involve the proper classification or rate of duty, were not litigable under section 516 (b). Neither the result nor the reasoning in that case has any bearing upon the issue before us.
It seems to me that the view adopted by the majority is not warranted by even a strict construction of the American manufacturer provisions of the act. I am of the opinion that the words “class or kind,” as used in the statute, relate to the intrinsic nature and commercial characteristics of the merchandise, and not to its tariff classification, and should be realistically interpreted so that where, as here, plaintiff has demonstrated a legitimate and real interest in the matter the right to litigate the issue will be upheld.
While not in any sense agreeing with the view of the majority, I wish to point out that, even under that view, the plaintiff American manufacturer or producer is entitled to maintain this suit. It clearly appears from the evidence that the plaintiff produces a dietetic pack of tuna fish in which no oil or other additive than distilled water is used. The imported merchandise, the classification of which is here sought to be reviewed, consisted of tuna fish, packed in brine, classified under the provision in paragraph 718 (b) for fish, packed other than in oil or in oil and other substances. That classification is clearly applicable to the plaintiff’s so-called dietetic pack of tuna fish, so that, under the majority view, the plaintiff is an American manufacturer or producer of merchandise of the class or kind imported.
For all of the foregoing reasons, I dissent from the reasoning and conclusion of the majority and from the order herein dismissing the protest.